 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Harvester Company and InternationalUnion, United Automobile, Aerospace and Agricul-ture Implement Workers of America (UAW). Case25 CA 9357March 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBERS PENELLOANt) TRUESD)AI.EOn December 26, 1978, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief: and the General Counselfiled limited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, International HarvesterCompany, Ft. Wayne, Indiana. its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.APPENDIXNoTI(F. To EMPLOYEESPOSTED BY ORDER OF THENATIrONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith International Union. United Automobile,Aerospace and Agricultural Implement Workersof America (UAW), as the exclusive representa-tive of our employees in the certified unit of of-fice, clerical, and technical employees at our FortWayne Works, by failing and refusing upon re-quest to furnish to it information pertaining toemployees' jobs and wage rates in the CentralTruck Distribution Center.WE WILL NOT in any like or related mannerinterfere with the efforts of the Union to bargaincollectively on behalf of the employees in the ap-propriate unit.WE W'ILL furnish International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), informationas to the job descriptions, salary grades, andrates of pay of all employees in the CentralTruck Distribution Center, Fort Wayne Works.WE WILl allow union officials to make a rea-sonable study of jobs performed in the CentralTruck Distribution Center.INTERNATIONAL HARVESTER COMPANYDECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge: Thiscase was heard in Fort Wayne, Indiana, on February 24,1978. The charge was filed by the Union on October 17,1977., and the complaint was issued on December 29, alleg-ing that Respondent Company refused to furnish theUnion, upon request, the job descriptions, salary grades,and rates of pay of certain persons working in Respondent'sTruck Design Center, Fort Wayne, Indiana, in violation ofSection 8(a)(1) and (5) of the National Labor Relations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Company, andthe Union, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, an Illinois corporation, with its principaloffice in Chicago, and facilities in various states, is engagedin the manufacture of trucks and related products at itsfacility in Fort Wayne, Indiana. During the past year, theCompany purchased goods valued in excess of $50,000which were transported to its Fort Wayne facility directlyfrom States other than Indiana, and also shipped goodsvalued in excess of $50,000 directly to States other than theState of Indiana. The Company admits, and I find, that it isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesTwo issues arise herein from the facts of the instant case:(I) Is the Union entitled to receive from the Company theI All dates are in 1977 unless otherwise stated.241 NLRB No. 94600 INTERNATIONAL HARVESTOR COMPANYjob descriptions, salary grades, and rates of pay of manage-rial employees in the Central Truck Distribution Center,and (2) should the Union's request for this information hedeterred under the Co/v1er doctrine.2The Union contendsthat it is entitled to this information, as a matter of law, inorder that it may properly evaluate eight grievances, andalso to determine if the grievances should in fact be taken toarbitration. Respondent asserts that the Union is not soentitled because (1) the relevancy of the requested informa-tion should be deferred to arbitration under the Collerdoctrine allowing the arbitrator to decide the relevancy ofthe requested inlfrmation. and (2) the inlfrmation is confi-dential and its disclosure would have potential harm.B. The Facts1. The collective-bargaining relationship between thepartiesSince its Board certification in June 1950. the Union hasserved as the exclusive bargaining representative of a unilof office, clerical, and technical employees employed at Re-spondent's Fort Wayne Works.4The Union and Respon-dent since 1950 have had a series of collective-bargainingagreements, the most recent of which was entered into onNovember 30, 1976, and runs until October 1, 1979. Gen-eral Counsel Exhibit 2.'Collver Insulated Wire, 4 Gulf and Western Sisierns C(o. 192 NI.RB 837(1971).' The essential facts are not in dispute. A11 wvitnesses were sincere. crediblewitnesses.4The actual unit description as found appropriate bh the Board, and setforth in the parties' collectise-bargaining agreement is:All office. clerical, and technical employees at the International Har-vester Fort Wayne Works Plant. Fort Wayne. Indiana. but excluding allemployees in the Industrial relations department (except chauffeur), thepublic relations department, the engineering department, the budgetand statistical department. the salary administration department, photo-stat operator (position No. 20), cost analyst. factors ledger accountants(position No. 42)., service parts ledger clerk I, shop ledger accounts(position No. 41). service parts ledger accountant, cashier, assistantcashier, cashier's clerks, salary pay roll clerks (position No. 551}. princi-pal accounting clerk, principal payroll clerk, telephone switch-boardoperators (position No. 225). ime-stud5engineers (positions Nos. 526,527), time-stud) trainee (position No. 605). methods and rates statisticalclerk, wage allowance analyst (position No. 190). process engineers (po-sitions Nos 158. 159. 214). production research investigator (positionsNos. 193, 194)., quality control analyst. emplo)es assigned to studentexecutive course. employes assigned to preparatory foremen's course orany special students, veterans' counselor. traffic analyst (position No590),1. secretaries to: works manager. assistant works manager, generalsuperintendent, plant engineers. chief of methods and rates department.mechanical engineer, works auditor and assistant works auditors. direc-tor of training, works buyer. chief inspector. mnianager of materials con-trol, supersisor of O. & D. machines. manager and assistant manager ofservice parts department. production research engineer, chief draftsman.plant metallurgist, manufacturing planning and production research en-gineer. and parts merchandising supervisor; and also excluding doctors,foremen. assistant foremen. women supervisors. staff men. chief clerks,assistant chief clerks, and special auditor clerks, engineer (product) andassistant, supervising draftsmen, field engineer (product) resident engi-neer (product). special engineer, office manager. and assistant officemanagers, professional employes, guards and supervisors its defined inthe Act. as certified by the National Labor Relations Board on August23. 1950. in Case 13-RC 1024.'The agreement sets forth that the International Union and its UAWLocal 305 at the Fort Wayne Works are referred to collectively as the Union,and that is the context in which the Union is referred to herein.2. The departments involvedPrior to 1972. a portion of the bargaining unit's clericaland technical employees worked in Respondent's SpecialEquipment Department and the Scheduling and Distribu-tion Department. processing customer's orders for trucks tobe built at the Fort Wayne Works. Customers made theirfirst contact with the Company, in regional offices of Re-spondent throughout the United States, from which orderswere then mailed b\ the regional office to Fort Wayne, andreceived by the Special Equipment and Scheduling andDistribution Departments. The unit employees of these de-partments would screen and analyze these orders to deter-mine if there were any detectable problems: check the ma-terial supply to ensure that the necessary parts and materialwere available to build the truck, assist in "slotting" theorder, which was determining the month and the week thatthe order was to be built: and finally, produce a mat. Themat was the final document prepared by these unit emploN-ees, containing the codes that set forth the materials neces-sary to build the ordered truck, and was sent to the produc-tion department to be used in the plant, to assemble thetruck ordered b the customer. During this time, the cleri-cal work performed by these employees on the orders wasdone b hand.In January 1972, the Compan> inaugurated the "Titan"program which caused some changes in the proceduresused to process truck orders. One change was that orderswere no longer mailed to Fort Wayne bh the regions. butwere put into Respondent's computer at the regional offices.and so transmitted by computer to Fort Wayne. At thesame time, the Special Equipment and Scheduling and Dis-tribution Departments were combined and became the Or-der Processing Department. An undetermined number ofunit employees of the two former departments now becameemployees in the newly formed department, and continuedto be represented by the Union.6Robert E. Mills. who wasthe manager of employee relations at Fort Wayne duringthis period. candidly admitted that some of their dutieswere taken away by the institution of the Titan program.In late 1974, Respondent commenced a regional productmanagement process under which the order slotting, whichhad been performed by the employees in the Order Process-ing Department. was transferred to the regional offices.In early 1976. the Company established a new depart-ment, the Central Truck Distribution Center,7 and placed itin the Truck Design Center. a building across town fromthe Material Management Center building in which the Or-der Processing Department was centered.8The purpose ofthe new department was to expedite orders, eliminate prob-' The record does not disclose the number of unit emplosees that were inanx of the departments mentioned herein'This new department sas referred to b) \ arious witnesses as the Central(or Centralized) Truck Distribution Center (or Department), Central TruckDistribution area, and Centralized Truck Distribution organization. Respon-dent in its brief refers to Central truck Distribution organization. Since theke) letter of the Union (G C. Exh 12) referred to it as Central TruckDistribution Center I refer to it hereafter b that title, or simply CTD. theinitials used several times by management witnesses when testifying.s The buildings occupied by Respondent in Fort Wayne were not locatedon one industrial site, but ere located in arious widespread areas of thecit.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlems, and centralize proceedings. The Union does not rep-resent employees in the Central Truck Distribution Center.The new department then took over the former duties of theOrder Processing Department that had previously beentransferred to the regional offices. At the same time, theOrder Processing Department also lost certain functions inthe processing of Ord 2 orders (orders in which the cus-tomer is incapable of assigning a code), Ruan orders (alarge customer), exports, and Canadian orders. Mills fairlyadmitted that again, the Order Processing Department lostsome work that they had done in the past. Since the open-ing of the Central Truck Distribution Center to the time ofthe hearing, the only duties of the bargaining unit employ-ees in the Order Processing Department are to analyze theorders received from the computer, and prepare the mat tobe sent to the production department.3. The filing of grievancesBetween the Christmas plant shutdown in 1975 and Feb-ruary 19, 1976, the Union notified the Company of eightgrievances alleging the performance of bargaining unitwork by nonunit employees, that was properly assignable tothe unit clerical and technical employees in the Order Pro-cessing Department. Five of these grievances alleged thatthe disputed work had been performed by Central TruckDistribution Center employees. These grievances are sum-marized as follows:Grievance no. and alleged violation128-76--Swap list prepared by supervisors.129-76 Swap sheets prepared by supervisors.130-76-Swap sheets prepared by supervisors.131-76-Design Center employees doing stenoswork.132-76-Canadian and Ruan orders going to De-sign Center employees.133 76-C.T.D. employees providing informationon status of orders.134 76 C.T.D. employees expediting trucksthrough production lines.135-76--C.T.D. employees doing slotting work.The Union proceeded to go through steps I and 2 of theagreement's grievance procedure, contending that the bar-gaining unit was being eroded by nonunit employees per-forming their work. The Company, in all eight grievances,denied that there was any merit to the Union's claims, jus-tifying the performance of the work by citing variousclauses of the contract.By letter dated September 20, 1976, Arthur S. Shy, aninternational union representative, wrote to Respondent'slabor relations manager reminding him that there had beena series of meetings in Fort Wayne "concerning grievancesalleging erosion of the UAW bargaining unit."9Shy thenrequested a list of all excluded nonmanagerial employees,their classifications, job descriptions, salary grade, and rateranges. He also requested a list of all managerial employees' Respondent in its brief states that ajoint investigation of these grievanceswas held in July 1976.and their department or area number. There was no replyto this letter.On April 5, another meeting, referred to as a step 2-1/2meeting,' was held between the parties to review thesegrievances. When there was no resolution, union represen-tatives requested that the Company (I) permit the Union tomake an in-depth investigation of the Central Truck Distri-bution area: (2) supply it a list of job classifications, jobdescriptions, salary grades, and rates of pay for all CentralTruck Distribution department employees; and (3) allowthe Union to run a Canadian or Ruan order through thedepartment's system. The Company's response to theUnion's requests was to permit Union President WilliamMurphy and committeeman Richard Grable to tour thatdepartment, but it produced no written information.On April 15. Murphy and Grable met with company of-ficials Mills and Begy and were escorted through the de-partment, after being informed that if they had any ques-tions, they were to be directed solely to Mills or Begy.During the 45- to 50-minute tour Grable and Murphy werefirst shown the area in which orders were received. Theyalso were walked through other areas. Both were particu-larly struck by the area in which inventory machines werekept. Grable testified that there were 20 to 22 such ma-chines present, which had the ability to scan the Company'sinventory throughout the United States. Murphy counted23 to 25 employees who had "cathorade" tubes" beforethem, with 12 keys attached thereto. One of the keys wouldobtain data on what parts were available in a 5-mile radius,one key on what was available in a 100-mile radius andanother, what was available in a 300-mile radius.Grable, who had worked in the processing of orders for12 years and had been in the Order Processing Departmentsince its inception in 1972, testified that from his observa-tion there was work being done in CTD that formerly hadbeen done in the Order Processing Department, such as thereceiving, logging, and recording orders, the initial analyz-ing of the orders, and entering the orders into the computer.In Murphy's opinion, much of the work performed in thatdepartment had formerly been performed by bargainingunit employees.By letter dated June 27, the Union by Shy, forwarded asecond letter to Respondent concerning the eight grievancesinvolving the erosion of the bargaining unit. Attachedthereto was a two page document captioned "DistributionOperations Personnel-Truck Center, Ft. Wayne-Decem-ber, 1976."I2 This list contained 59 names, of which 50 hadjob titles which contained either the word manager or su-pervisor. The letter requested that the Company supply alisting of job descriptions, salary grades, and rates of payfor the employees of the Central Truck Distribution Center.On July 28 the Company replied by letter, stating that allbut 10 of the names contained on the list forwarded by the1' While the bargaining agreement formally provides for a three-step griev-ance procedure. with the third being the actual arbitration hearing, the par-ties over a period of years have developed an informal step 2-1 /2 in which aninternational union official and a company official try to work out a settle-ment prior to the third and final step." Described by Murphy as looking like a television screen.2 The origin of this document was not disclosed. but apparently it was abona fide company listing, as Respondent did not challenge its contents orquestion how the Union secured it.602 INTERNATIONAL HARVESTOR COMPANYUnion were management or supervisory employees, andthat it was not forwarding the information requested forthem because position descriptions and salary rates of man-agement people were confidential matters. The Companydid supply the information requested for the nine nonsuper-visory employees listed thereon.A final step 2-1/2 meeting was held on September 13.and the Union again requested job descriptions, salarygrades, and rates of pay for the CTD management person-nel. The request was denied.C. Position of the PartiesThe next and last step available to the Union under thegrievance procedure is arbitration. The Union contendsthat its receipt of job descriptions, salary grades, and ratesof pay of the managerial employees in the CTD is necessaryin order for it to evaluate these grievances and to determineif they should in fact be taken to arbitration. The Companycontends that this information is not necessary for the pro-cessing of these grievances, pointing out through the testi-mony of committeeman Grable, that in past arbitrationcases in which the Union had grieved that managementpersonnel were doing bargaining unit work, the manage-ment employees involved had appeared at the hearing andhad been interrogated by the Union. The Company furthercontends that the relevancy of the requested information tothe processing of grievances should be left to the determina-tion of an arbitrator. The Company also asserts the confi-dentiality of the requested business information and the po-tential harm to Respondent from its disclosure.D. Analysis and Conclusions1. The Collver issueIn its brief Respondent relies heavily on Board decisionRoy Robinson. Inc. d/b/a Roy Robinson Chevrolet. 228NLRB 828 (1977) as justification for its argument that thegrievances, and the relevancy of the requested information,should be deferred to arbitration. In its brief the ChargingParty cites the Board's decision, St. Joseph's Hospital (OurLady of Providence Unit), 233 NLRB 1116 (1977), as thecontrolling case for not deferring to arbitration, and as re-quiring Respondent to furnish the information requested.I find that the decision of Administrative Law JudgeBruce Nasdor in St. Joseph Hospital, affirmed by the Board.not to defer under Collyer, to be the controlling case underthe facts of the instant case.The facts in St. Joseph Hospital were much like the factsherein. The union, representing a unit of nurses, and thehospital were parties to a collective-bargaining agreement.Upon the hospital granting a wage increase to nonunit em-ployees, the union filed a grievance alleging a violation ofthe nurses' agreement, and subsequently requested arbitra-tion. Shortly thereafter, the union requested that the em-ployer furnish it with information about the wage scalesand fringe benefits of all employees outside of the bargain-ing unit, stating that this information was necessary for thepreparation of the upcoming arbitration case. The Boardordered the hospital to furnish the information requested bythe union for the nonunit employees. Just as in St. Joseph,the UAW requested of the Company information about thewages of nonunit employees for the purpose of preparingfor a possible arbitration case.In Roy Robinson Chevrolet, the issue did not concern fur-nishing information requested by the union, but waswhether the discontinuance of the company's body shopwas violative of Section 8(a)(5) because the company failedto bargain with the union before closing its body shop.Thus, the case cited by Respondent involved a factual issuerequiring an interpretation of a contractual clause, not thefurnishing of information.Respondent also contends that the contract here involvedcontains provisions which expressly pertain to the supply-ing of information relevant to the processing of grievances.and points to Section 6 of article VII:The Arbitrator may, upon the request of either partyor his own motion, adjourn the hearing for a sufficienttime to enable either party to furnish additional evi-dence, oral or documentary, which in the opinion ofthe Arbitrator, is relevant to the issue or issues in-volved.A close examination of this clause does not disclose thatthe arbitrator would be required to furnish the informationthat the Union requested. The clause states that the arbitra-tor "may" adjourn the hearing to "enable" either party tofurnish evidence which "in the opinion of the Arbitrator" isrelevant. There is no possible way that the Union can beassured prior to the hearing that the arbitrator will interpretthe permissive "may" as the mandatory "shall." or that thearbitrator will consider the information requested as rel-evant.Moreover, even granting arguendo, that the arbitratorwould have the broadest power to compel either party toproduce information that the other required, and, alsogranting that he would be so inclined, this does not over-come the Union's position that it wants the information tohelp it determine the very question of whether it shouldtake the final step of having the arbitration hearing at all. Itis possible that if the Company supplied the wage data ofthe CTD employees to the Union that their wages could beso much higher than unit employees, that the Union wouldconcede that the 50 employees of that department were infact high level management employees, and withdraw thegrievances, saving the Union the expense of the arbitrationcase. Curtiss-Wright Corporation, Wright Aeronautical Divi-sion, 347 F.2d 61 (3d Cir. 1965).Since the Company is withholding requested informationwhich is potentially relevant in assisting the Union to intel-ligently evaluate and process these eight grievances, I there-fore do not find that this case should be deferred under theCollyer decision to arbitration, but that it should and mustbe determined by the Board, United-Carr Tennessee, a Divi-sion of TR W. Inc.. 202 NLRB 729 (1973); N.L. R.B. v. AcmeIndustrial Co., 385 U.S. 432 (1967).2. Relevance of the requested informationThe law basic to this issue of the case is succinctly setforth by the Board in Temple-Eastex, Incorporated, 228603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 203 (1977). "It is well established that Section8(a)(5) of the Act imposes upon an employer the duty tofurnish a union, upon request. information relevant andnecessary to enable the union to intelligently carry out itsstatutory obligations as the employees' exclusive bargainingrepresentative. And. under the standard of relevancy as ap-plied by the Board and the Courts, it is sufficient that theUnion's claim for information be supported by a showingof'probable' or 'potential' relevance. Furthermore, the factthat the information requested by a union may, as here, inpart relate to employees outside the scope of the unit itrepresents does not necessarily justify an employer's refusalto provide such information." (Cases cited.)Accordingly. we then turn to the question of whether theinformation sought by the Union was probably or poten-tially relevant to the performance of the Union's statutoryobligations. For many years prior to 1972, clerical and tech-nical employees represented by the Union had worked inthe Special Equipment and Scheduling and DistributionDepartments receiving orders for trucks in the mail andthen processed these orders in many ways by hand. Then in1972 these two departments were merged into the OrderProcessing Department. Some of the employees' clericalwork was computerized and some of the work was trans-ferred to regional offices. In 1974 there was a further trans-ferral of work formerly done by unit employees when orderslotting was transferred to regional offices. In early 1976 theemployees were faced with a much larger and more formi-dable competitor for their former work, the newly inaugu-rated Central Truck Distribution Center. This totally newdepartment took over various segments of the order workformerly done by unit employees, such as handling Ord 2.Ruan, export, and Canadian orders. While the record is notclear as to exactly what work the unit employees did lose toCTD there is no question but that some work was lost, asMills, then manager of employee relations, forthrightly soadmitted.Thus, in February 1976, the unit employees faced an un-doubted erosion of their work. There is nothing in the rec-ord to show that they had protested the loss of work in 1972or 1974, but here in 1976 they were telling the Company tohalt, that you cannot take our work away from us by usingthe only legal means available to us under the contract, andthat is by filing grievances. Steps I and 2 had proved fruit-less to resolve this conflict, with the Company formally re-jecting the grievances on April 26, 1976. Five months afterthis rejection, the Union, by letter, asked for a list of allnonunit employees at the entire Fort Wayne works, con-taining each such employee's classification, job description,salary grade, and rate range. No answer was received. Ninemonths after the first letter, the Union, by letter, tried tomove the grievances off dead center, narrowed its requestfor information, and asked for job descriptions, salarygrades, and rates of pay of the exempt employees in onlythe Central Truck Distribution Center. In seeking this in-formation. the Union was complying with its statutory obli-gation to represent its employees, so as to preserve the workthat they regarded as their own. This concept of preservingwork that employees regard as their own has been exhibitedin our industrial society since the origin of the industrialrevolution, when cottage workers broke up factory ma-chines in protest of losing work, down to the complex con-tractual and jurisdictional disputes of today. Board casesinvolving a union's efforts to preserve work for its repre-sented employees are legion, and clearly in the instant case,the Union was trying to preserve work it thought belongedto the Order Processing Department unit employees, and toprevent any further erosion.Respondent argues in its brief that the Union failed toshow the specific relevance of each of the three items ofinformation requested. This is a much higher burden thanneed be met by the Union's request. With the Union's letterof June 27. it had attached a printed form whose captionstated it to be a list of Distribution Operations Personnel.Truck Design ('enter. This list contained 59 names andtheir job titles. A cursory examination of the list showedthat 21 employees had the word manager in their job titlesand 30 had the word supervisor, while only 9 employeeshad conventional office clerical or technical titles. As a bar-gaining agent for the Union for 26 years, the UAW drew onits past experiences in labor relations, and puts its finger onthe apparent imbalance of management-supervisor employ-ees to rank-and-file and asked for their job descriptions.'3Twenty of' the fifty-one employees had the same title"Truck Status and Inventory Supervisor." Certainly thissame title for 20 employees would trigger the mind of anyexperienced bargainer as to whether these employees weretruly supervisors or were merely employees doing the sameinventory work that unit employees had been doing formany years.Respondent's argument that job descriptions of manage-ment employees do not reflect job duties because they arewritten in terms of accountability and end results does notmean that the Union is not entitled to these job descrip-tions, whatever their orientation. This Union is not somenewly arrived bargaining agent who had no experience inthe industry. As a veteran, long-experienced bargainer withRespondent. the Union is entitled to examine these job de-scriptions and weigh them to see if they do indicate thatwork which the Union considers to be bargaining unit workis being performed by CTD employees.It is true, as Respondent contends in its brief, that noevidence was introduced as to the relevancy of salarygrades and rates of pay. I believe that to experienced nego-tiators. the relevancy speaks for itself If all of the CTDemployees were receiving wages, three, fbur, ten times asgreat as those of unit employees, that would certainly beindicative in the ordinary course of industrial life that suchemployees were in fact managers and supervisors. However,if only a few of the 51 employees were receiving wagesmuch greater than unit employees, and most of the employ-ees were receiving wages comparable to unit employees, itwould also be to some extent indicative that the bulk ofthese employees were in fact not managerial employees.This information was plainly potentially relevant to theUnion's determination as to whether to go to arbitration ornot.Respondent also contends that the release of CTD em-1' This was clearly a marked disproportion in the ratio of managers-super-visors to employees. that would stimulate a challenge by an experiencedInternational Union representative such as Shy. Fifty-one managers-supervi-sors and nine other employees would provide a ratio of managers-supervisorsto employees of five to one, or a ratio of supervisors to employees of three toone.604 INTERNATIONAL HARVESTOR COMPANYployees' salary grades and rates of pay would be a breach ofconfidentiality. This contention is without merit as held inN. L. R. B. v. Arkansas Rice Growers Cooperative Association400 F.2d 565 (8th Cir. 1968), enfg. 165 NLRB 577 (1967).which also involved a union's request for wages and relatedmatters, to which the court stated: "Alleged confidentialityof relevant economic data needed for informed bargainingis no defense." Courts and the Board have regularly disal-lowed employer's claims of confidentiality as to wage sur-veys and wages. General Electric Compan v N. L. R. B., 466F.2d 1177 (6th Cir. 1972), enfg. 192 NLRB 68 (1971):Globe-Union, Inc., 233 NLRB 1458 (1977): Cowles Cormnu-nicaions, Inc.. 172 N.RB 1909 (1968).AccordinglN, I find, on the basis of the evidence in itsentirety, that Respondent. since its receipt of the Union'sletter dated June 27, 1977. has failed and refused to furnishthe Union with information as to job descriptions, salardgrades, and rates of pay of those employees of the CentralTruck Distribution Department who are classified as man-agers or supervisors, and has thereby refused to bargainwith the Union in violation of Section 8(a)(5) and (1) of theAct.CoNc'lusloss o- LAWI. By refusing to furnish to the Union information as tojob descriptions, salary grades. and rates of pay of its em-ployees in the Central Truck Distribution Center who areclassified as managers or supervisors, information relevantand necessary to the performance of its duty as statutoryrepresentative of a unit of Respondent's employees. Re-spondent has refused to bargain with the certified represent-ative of its employees and has thereby violated Section8(a)(5) and (I) of the Act.2. The unfair labor practices set forth in I, above, affectcommerce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent violated Section 8(a)(5)and (I) as set forth above, I recommend that it cease anddesist from such conduct and from any like or related con-duct.Affirmatively, in order to effectuate the policies of theAct, I recommend that Respondent be required to furnishthe Union with the following information: Job descriptions,salary grades, and rates of pay of its employees in the Cen-tral Truck Distribution Center who are classified as manag-ers or supervisors. I also recommend that Respondent berequired to post an appropriate notice to employees.The Charging Party seeks an additional remedial mea-sure, that is, that the Union be allowed to study first handthe jobs in the Central Truck Distribution Center. Althoughthis request was not set forth in the complaint, nor was itrequested by the General Counsel in his brief, there wasextensive testimony on the short tour of this departmentthat union officials were permitted to take. The courts andthe Board have long upheld the right of a union to make itsown observation of department or plant jobs when the du-ties of specific employees are at stake. The GerstenslagerCompany, 202 NLRB 218 (1973). enfd. 487 F.2d 1332 (6thCir. 1973), cert denied 416 U.S. 986 (1974). Kendall Com-pany. 196 NLRB 588 (1972), enfd. 83 LRRM 3068. 71 LC¶ 13, 844 (4th Cir. 1973). Inasmuch as the Board "hasbroad discretion to adopt its remedies to the needs of par-ticular situations" in order to effectuate the policies of theAct." I find that allowing the Union to study first-hand thejobs in the CTD will effectuate the policies of the Act byallowing the Union to have practical knowledge of factswithin the control of the Company. which will permit theUnion to more intelligently process its grievances with Re-spondent. In April 1977. the Company itself saw merit inthe Union's request to tour the Central Truck Division Cen-ter, and did allow a brief walk through. The Union is enti-tled to more than this cursory observation. and will be al-lowed to make a reasonable study of the jobs involved.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Sections10(c) of the Act, I hereby issue the following recommend-ed: 5ORDERThe Respondent, International Harvester Company.Fort Wayne, Indiana. its officers, agents. successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, Local No. 304, by refusingto furnish the said labor organization with the informationit requested in its June 27. 1977, letter.(b) In any like or related manner interfering with theefforts of the Union to bargain collectively with it on behalfof the employees in the appropriate unit.2. Take the following affirmative action designed to effec-tuate the policies of the Act:(a) Upon request, bargain collectively with InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, Local No. 304, as exclu-sive representative of all employees in the unit found appro-priate in Case 13-RC- 1024, and furnish the following infor-mation requested by the Union in its letter of June 27.1977: Job descriptions. salary grades, and rates of pay of itsemployees in the Central Truck Distribution Center whoare classified as managers or supervisors.(b) Allow the Union cited in (a) above to enter the CTDand make a reasonable study of the jobs performed therein.(c) Post at its plant in Fort Wayne, Indiana, copies of theattached notice marked "Appendix."'"Copies of said no-14 Ical 60, United Brotherhood of Carpenters and Joiners o/. America.A.FL CIO v. .L R B. 365 U.S. 651. 655 (1961)t In the event no exceptions are filed as provided b Sec 102.46 of theRules and Regulations of the National l.abor Relations Board, the findings,conclusions, and recommended Order herein shall. as pros ided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order. and all objections thereto shall he deemedwaived for all purposes.16 In the event that this Order s enforced by a judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted bN Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order ,of the Na-tional L.absor Relations Board."605 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDtice. on forms provided by the Regional Director for Re-gion 25. after being duly signed by Respondent's authorizedrepresentatives, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter. in conspicuous places. including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat the notice is not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 25. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.606